Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 1 of 9




                             Exhibit B

                          Proposed Order
         Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 2 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

     ORDER SUSTAINING LIQUIDATING TRUSTEE’S TWENTY-SECOND OMNIBUS
            OBJECTION TO CLAIMS (BOOKS AND RECORDS CLAIMS)

                                          (Related Docket No._____)

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”)

(i) disallowing and expunging or (ii) reducing and allowing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1A to this Order is disallowed in its entirety.

             3.     Each claim identified on Schedule 1B to this Order is reduced to the allowed

amount as identified.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Twenty-Second Omnibus Objection to Claims (Books and Records Claims).

DOCS_NY:43263.1 59944/004                                -1-
       Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 3 of 9




        4.       Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

        5.       Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

        6.       Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

        7.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.




                               [Remainder of Page Intentionally Left Blank]




DOCS_NY:43263.1 59944/004                        -2-
       Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 4 of 9




         8.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

         9.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.




 Date:                                    , 2021

                                                         THE HONORABLE DAVID R. JONES
                                                         CHIEF UNITED STATES BANKRUPTCY
                                                         JUDGE




DOCS_NY:43263.1 59944/004                          -3-
Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 5 of 9

                            Schedule 1
Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 6 of 9



                            Schedule 1A

                          Disallowed Claims
           Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 7 of 9



             Name of                                                                                   Reasoning for
Ref #                 Debtor Name        Claim # Date Filed            Claim to be Disallowed
             Claimant                                                                                    Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
          MASTERCARD       The Neiman                              Priority: $0.00
                                                                                                     with the Reorganized
  1     INTERNATIONAL     Marcus Group      1847   7/16/2020      General Unsecured: $217,500.00 Debtors' Books and
        INCORPORATED               LLC
                                                                                                            Records
                                                                                  Total: $217,500.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                           The Neiman                               Priority: $0.00
                                                                                                      with the Reorganized
  2        REDONE LLC     Marcus Group    221586                   General Unsecured: $126,429.30 Debtors' Books and
                                   LLC
                                                                                                             Records
                                                                                   Total: $126,429.30

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
        TATA'S NATURAL   Neiman Marcus                             Priority: $0.00
                                                                                                     with the Reorganized
  3                                         2729   8/25/2020        General Unsecured: $59,000.87 Debtors' Books and
          ALCHEMY, LLC   Group LTD LLC
                                                                                                            Records
                                                                                   Total: $59,000.87

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        TATA'S NATURAL        Bergdorf                             Priority: $0.00
                                                                                                    with the Reorganized
  4                                         1259   6/17/2020         General Unsecured: $2,527.20 Debtors' Books and
          ALCHEMY, LLC    Goodman Inc.
                                                                                                           Records
                                                                                   Total: $2,527.20

                                                              Administrative: $0.00
                                                                   Secured: $0.00
             AMERICAN      The Neiman     219434                    Priority: $0.00                   Claim is inconsistent
 5          EXPRESS – Marcus Group LLC                             General Unsecured: $391,947.00 with the Reorganized
        ESTABLISHMENT                                                                                 Debtors' Books and
                                                                                   Total: $391,947.00       Records
Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 8 of 9



                            Schedule 1B

                     Reduced and Allowed Claims
             Case 20-32519 Document 2499-2 Filed in TXSB on 05/25/21 Page 9 of 9
Ref        Name of                                                                                                                           Reasoning for
                    Debtor Name        Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #         Claimant                                                                                                                            Objection
                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                        The Neiman                                Priority: $0.00                         Priority: $0.00
      KENNETH COLE                                                                                                                          with the Reorganized
 1                     Marcus Group     220789                    General Unsecured: $253,861.05           General Unsecured: $30,288.66
               INC                                                                                                                          Debtors' Books and
                                LLC
                                                                                                                                                   Records
                                                                                 Total: $253,861.05                       Total: $30,288.66

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      PIGEON &         Neiman Marcus                                                                                                       with the Reorganized
 2                                         269   5/12/2020       General Unsecured: $202,093.11           General Unsecured: $84,069.00
       POODLE          Group LTD LLC                                                                                                       Debtors' Books and
                                                                                                                                                  Records
                                                                                Total: $202,093.11                       Total: $84,069.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                        The Neiman                               Priority: $0.00                         Priority: $0.00
           SIEMENS                                                                                                                         with the Reorganized
 3                     Marcus Group       1772   7/17/2020        General Unsecured: $96,222.77           General Unsecured: $56,476.03
      INDUSTRY, INC.                                                                                                                       Debtors' Books and
                                LLC
                                                                                                                                                  Records
                                                                                 Total: $96,222.77                       Total: $56,476.03

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
       SOUTHERN                                                  Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                      with the Reorganized
 4    CALIFORNIA                          1156    6/8/2020        General Unsecured: $40,349.29            General Unsecured: $1,361.67
                       Group LTD LLC                                                                                                      Debtors' Books and
          EDISON                                                                                                                                 Records
                                                                                 Total: $40,349.29                       Total: $1,361.67

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                     The Neiman                                   Priority: $0.00                         Priority: $0.00
                                                                                                                                            with the Reorganized
 5          THE ROW Marcus Group        222061                    General Unsecured: $800,649.42          General Unsecured: $120,859.12
                                                                                                                                            Debtors' Books and
                             LLC                                                                                                                   Records
                                                                                 Total: $800,649.42                      Total: $120,859.12

                                                            Administrative: $0.00                   Administrative: $0.00
      WELLS FARGO                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
           CAPITAL                                                Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
 6     FINANCE AKA                        2457                     General Unsecured: $81,176.00            General Unsecured: $3,500.00
                       Group LTD LLC                                                                                                       Debtors' Books and
      WELLS FARGO
                                                                                                                                                  Records
          BANK N.A.                                                               Total: $81,176.00                       Total: $3,500.00
